DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.
Response to Amendment
The amendment filed 11/08/2021 has been entered.
Claims 1, 2 are amended.
Claims 1-4 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “sound absorbing portions” in claim 1 is used by the claim to mean “receive and reflection of sound,” while the accepted meaning is “absorbing not reflection.” The term is indefinite because the specification does not clearly redefine the term.
The ambiguity of the terms in the claim makes the metes and bounds of the claim unclear to a person of ordinary skill in the art. If something is said to be sound absorbing, a person would not expect it to be reflecting sound waves. An absorptive material eliminates sound waves that hit them. Reflective materials merely bounce them in a different directions. To claim a sound absorbing portion reflects sound is a contradiction in terms and would make the claim indefinite. A phrase such as “sound reducing portion” might make the claim language clearer.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art such as Onishi (US 20130338502 A1) and Kojima (US 20150187347 A1) show all the claim limitations of claim 1 except for the claimed "sound absorbing portions" that receiver the waves and extend out from the surface. This is shown below in the comparisons between element #6 of applicants drawings as compared to Kojima. The prior art does not anticipate nor make obvious this limitation.

    PNG
    media_image1.png
    319
    356
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    126
    163
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed 11/08/2021 with respect to claim 1 have been considered. Rejections under 35 USC 102/103 have been withdrawn since the amended claim overcomes the prior art. Examiner has added a new rejection under 35 USC 112 (b). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645